COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-12-00901-CR
Trial Court Cause
Number:                     1354971
Style:                      Daniel Smith
                            v The State of Texas
                  *
Date motion filed :         April 9, 2013
Type of motion:             Extension of Time to File Appellant's Brief
Party filing motion:        Appellant
Document to be filed:       Brief

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                             December 20, 2012
         Number of previous extensions granted:         2, most recent due date March 4, 2013
         Date Requested:                                April 19, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Jane Bland
                          Acting individually           Acting for the Court

Panel consists of Justices Jennings, Bland, and Massengale

Date: April 16, 2013